DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, line 3,  “a plurality of portiosn of the visible spectrum” should be “a plurality of portions of the visible spectrum”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Because in claim 1, there is no “a substrate”, it is unclear which substrate it refers to. Thereby as being indefinite, claim 1 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the substrate" to be --the translucent substrate--.
Claims 2-9 are rejected because they depend upon claim 1; they are likewise rejected under the same rationale as that set forth above with respect to claim 1.
Claim 10 recites the limitation "the substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Because in claim 10, there is no “a substrate”, it is unclear which substrate it refers to. Thereby as being indefinite, claim 10 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the substrate" to be --the translucent substrate--.
Claims 11-20 are rejected because they depend upon claim 10; they are likewise rejected under the same rationale as that set forth above with respect to claim 10.
Claim 1 recites “a hardness of 10 GPa or greater measured at an indentation depth of about 100 nm”. However, it is not clear where the hardness was measured from. Is it measured from the surface of the translucent substrate and at an indentation depth of about 100 nm? Is it measured from the outer surface of the optical film structure and at an indentation depth of 
Claims 2-9 are rejected because they depend upon claim 1; they are likewise rejected under the same rationale as that set forth above with respect to claim 1.
Claim 10 recites “a hardness of 10 GPa or greater measured at an indentation depth of about 100 nm”. However, it is not clear where the hardness was measured from. Is it measured from the surface of the translucent substrate and at an indentation depth of about 100 nm? Is it measured from the outer surface of the optical film structure and at an indentation depth of about 100 nm? For examination purposes, the examiner has interpreted "a hardness of 10 GPa or greater measured at an indentation depth of about 100 nm" to be --a hardness of 10 GPa or greater measured from the outer surface of the optical film structure along an indentation depth of about 100 nm--, based on Paragraph [0051] in the specification.
Claims 11-20 are rejected because they depend upon claim 10; they are likewise rejected under the same rationale as that set forth above with respect to claim 10.

Allowable Subject Matter
Claims 1-20 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter if 35 U.S.C. 112(b) rejections above are overcome: 
Regarding claim 1, Bellman et al. (US 2018/0011225, hereinafter “Bellman”) discloses an article (100 in Figures 1-2; see Paragraph [072] identifying the embodiment shown in Figures 1-2) for a display device (Paragraph [0142]), comprising:
a transparent substrate (110) comprising opposing major surfaces (112, 114; Paragraph [0061]); and
an optical film structure (120) disposed on a first major surface (112) of the transparent substrate (see 35 USC § 112(b) rejections above regarding “the substrate”), the optical film structure comprising an outer surface (122) opposing the first major surface and a plurality of periods (Figure 2, periods 132; Paragraph [0073]) such that each period comprises an alternating low refractive index layer and high refractive index layer (130A, 130B; Paragraph [0073]),
wherein the article exhibits a single side average photopic light reflectance of 10% or less of light as measured at the outer surface from near-normal incidence to an incident angle of 60 degrees over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm,
wherein each high refractive index layer has a refractive index being about 1.85 or greater (Paragraph [0075] “about 1.85 or greater”) and each low refractive index layer has a refractive index of being 1.3 to about 1.7 (Paragraph [0075] “1.3 to about 1.7”),
wherein the article exhibits a hardness being about 10 GPa or greater measured from the outer surface of the optical film structure along an indentation depth of about 100 nm (see 35 USC § 112(b) rejections above) (Paragraph [0098] “about 10 GPa or greater … Such measured hardness values may be exhibited by the optical coating 120 … along an indentation depth of … 
wherein the plurality of periods is at least five (5) periods (Paragraph [0073]), and
further wherein each low refractive index layer comprises SiO2 or doped-SiO2 and each high refractive index layer comprises AlOxNy, SiOxNy, SiuAlvOxNy, SiNx or ZrO2 (Paragraph [0077]).
Macpherson (US 2016/0333526) teaches a security device, having multiple layers comprises a substrate, in which the substrate comprises a transparent or translucent material (Paragraph [0134]).
However, Bellman and Macpherson fail to explicitly disclose, in the specification, “the article exhibits a single side average photopic light reflectance of at least 50% of non-polarized light as measured at the outer surface from near-normal incidence to an incident angle of 60 degrees over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm, wherein the article further exhibits a single side average photopic reflectance of greater than 30% of s-polarized light emitted from the display device at incident angles from 40 degrees to 60 degrees over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm”. Rather, Bellman teaches the single side average photopic light reflectance being at least 50% of non-polarized light.
The examiner further considered Sakamoto (US 2003/0223118), Kuwabara (US 2008/0247044) and Guo (US 2020/0158931). For example, Sakamoto teaches a polarizing beam splitter (Figure 1), comprising low refractive index layers and high refractive index layers (3 and 4), in which the s-polarized light exhibits an average reflectance of more than 80% over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm (Figure 3). However, Sakamoto does not teach a single side average photopic light reflectance of at least 50% of non-polarized light, because the polarizing beam splitter of Sakamoto reflects an S-polarized component and passes a P-polarized component (Paragraph [0070]). The prior art of Bellman, Macpherson, Sakamoto, Kuwabara and Guo, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-9 are allowable by virtue of their dependence on claim 1.
Regarding claim 10, Bellman discloses an article (100 in Figures 1-2; see Paragraph [072] identifying the embodiment shown in Figures 1-2) for a display device (Paragraph [0142]), comprising:
a transparent substrate (110) comprising opposing major surfaces (112, 114; Paragraph [0061]); and
an optical film structure (120) disposed on a first major surface (112) of the transparent substrate (see 35 USC § 112(b) rejections above regarding “the substrate”), the optical film structure comprising an outer surface (122) opposing the first major surface and a plurality of periods (Figure 2, periods 132; Paragraph [0073]) such that each period comprises an alternating low refractive index layer and high refractive index layer (130A, 130B; Paragraph [0073]),
wherein the article exhibits a single side average photopic light reflectance of 10% or less of light as measured at the outer surface from near-normal incidence to an incident angle of 60 degrees over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm,

wherein the article exhibits a hardness being about 10 GPa or greater measured from the outer surface of the optical film structure along an indentation depth of about 100 nm (see 35 USC § 112(b) rejections above) (Paragraph [0098] “about 10 GPa or greater … Such measured hardness values may be exhibited by the optical coating 120 … along an indentation depth of … about 100 nm”), the hardness measured by a Berkovich Indenter Hardness Test (Paragraph [0094]),
wherein the plurality of periods is at least ten (10) periods (Paragraph [0073]), and
further wherein each low refractive index layer comprises SiO2 or doped-SiO2 and each high refractive index layer comprises AlOxNy, SiOxNy, SiuAlvOxNy, SiNx or ZrO2 (Paragraph [0077]).
Macpherson teaches a security device, having multiple layers comprises a substrate, in which the substrate comprises a transparent or translucent material (Paragraph [0134]).
However, Bellman and Macpherson fail to explicitly disclose, in the specification, “the article exhibits a single side average photopic light reflectance of at least 50% of non-polarized light as measured at the outer surface from near-normal incidence to an incident angle of 60 degrees over a plurality of portions of the visible spectrum from 400 nm to 700 nm, wherein each portion is at least 10 nm in width, wherein the article further exhibits a single side average photopic reflectance of greater than 30% of s-polarized light emitted from the display device at incident angles from 40 degrees to 60 degrees over a plurality of portions of the visible spectrum from 400 nm to 700 nm, wherein each portion is at least 10 nm in width”. Rather, 
The examiner further considered Sakamoto, Kuwabara and Guo. Sakamoto teaches a polarizing beam splitter (Figure 1), comprising low refractive index layers and high refractive index layers (3 and 4), in which the s-polarized light exhibits an average reflectance of more than 80% over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm (Figure 3). However, Sakamoto does not teach a single side average photopic light reflectance of at least 50% of non-polarized light, as the polarizing beam splitter of Sakamoto reflects an S-polarized component and passes a P-polarized component (Paragraph [0070]). The prior art of Bellman, Macpherson, Sakamoto, Kuwabara and Guo, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 10.
Dependent claims 11-20 are allowable by virtue of their dependence on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871